               Case 1:20-cv-05105-AKH Document 42 Filed 07/02/21 Page 1 of 2


                                                                       Littler Mendelson P.C.
                                                                       290 Broadhollow Road
                                                                       Suite 305
                                                                       Melville, NY 11747



                                                                       Lisa M. Griffith
                                                                       631.247. 4709 direct
                                                                       631.247.4700 main
                                                                       lgriffith@littler.com




July 2, 2021



VIA ECF

Honorable Alvin K. Hellerstein
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 2204

Re:       Solis v. 666 Fifth Associates LLC
          Docket No. 20-cv-05105 (AKH)

Dear Judge Hellerstein:

This firm represents 666 Fifth Associates LLC (“666 Fifth”) in the above-referenced action. We write to
respectfully request a 30-day extension of time from July 7, to August 5, 2021 for 666 Fifth to respond to
the Complaint. The reason for this request is that 666 Fifth’s ownership interests have changed over the
years, and we need the additional time to understand whether 666 Fifth was involved with Plaintiff Antony
Solis’ employment. Our investigation into this matter thus far demonstrates to us that 666 Fifth was not
Plaintiff’s employer. Moreover, if Plaintiff is arguing that 666 Fifth is a joint employer, which we
respectfully deny at this juncture, it is our understanding from the filing at docket entry no. 30, dated
December 21, 2020, that the release Plaintiff agreed to in the settlement agreement released “any co-
employers and joint employers” from this claim.

On June 30, 2021 we emailed Plaintiff’s counsel requesting an additional 30-day extension of time to
respond to the Complaint. He did not consent because, he said, his client did not want to delay his “just
compensation." Plaintiff’s counsel consented to a 14-day extension only after we asked him how an
additional thirty days will delay compensation where, among other things:

      1. this matter has already been settled and Plaintiff has been paid for his alleged damages;

      2. Plaintiff waited over 10 months to “serve” 666 Fifth;

      3. Plaintiff did not invite 666 Fifth to the mediation held, which could have expedited compensation
         to the Plaintiff.




 littler.com
               Case 1:20-cv-05105-AKH Document 42 Filed 07/02/21 Page 2 of 2


Honorable Alvin K. Hellerstein
July 2, 2021
Page 2




We do not believe a 14-day extension is sufficient time to complete our investigation and prepare the
appropriate response. For this reason, we are respectfully requesting a 30-day extension of time to
respond to the Complaint. This is the second request for an extension of time to respond to the Complaint.

Thank you for the Court’s consideration of this request.

Respectfully submitted,

Littler Mendelson P.C.

/s/ Lisa M. Griffith

Lisa M. Griffith
Keegan B. Sapp

cc:       All attorneys of record (via ECF)

4852-2007-5760.1 / 000000-0001




 littler.com
